NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

MISAEL CORDERO,
                                                      Civil Action No. 11-6114 (JLL)
                       Petitioner,

                       v.                      :                 OPINION

CHARLES E. WARREN, et ctl.,

                       Respondents.



LINARES, Chief District Judge:

       Presently before the Court are the plea-related ineffective assistance of counsel claims of

Petitioner Misael Cordero’s petition for a writ of habeas corpus, which were remanded to this

Court by the Court of Appeals. See Cordero v. Warren, 673 F. App’x 254, 25$ (3d Cir. 2016).

Following a hearing in this matter, (see ECF No. $5), Petitioner filed a brief in support of his

claims, (ECF No. $9), and the state filed a brief in opposition, (ECF No. $7). The parties also

filed a joint stipulation of facts not in dispute.    (ECF No. $$).     For the following reasons,

Petitioner’s remaining claims are denied, and Petitioner is denied a certificate of appealability.

                                      I.     BACKGROUND

       Because this Court has previously summarized the background of Petitioner’s conviction

and trial in the Court’s previous opinion, (see ECF No. 35), this Court will only recount the fact

evinced at the evidentiary hearing on Petitioner’s sole remaining set of claims, i.e., his claims in

which he alleges that his trial counsel misadvised him as to several alleged plea agreements and

that the resulting ineffective assistance of counsel led to his turning down those agreements when

he otherwise would have pursued them. The parties are largely in agreement as to the background
facts of this matter other than whether a plea offer was ever made, and have stipulated to many of

these facts. (See ECF No. $8).

         Petitioner, Misael Cordero, was sentenced in September 1993 to ten years imprisonment

for possession with intent to distribute a controlled substance in a school zone.                   (ECF No. 88 at   ¶
2).   Petitioner was thereafter convicted in June 1994 of further drug distribution related offenses

which resulted in his receipt of a forty-year extended-term sentence. (Id. at ¶ 3). Over six years

later, following the coming forward of certain witnesses, Petitioner was indicted on three sets of

homicide charges in three separate indictments.         (Id.   at   ¶ 4-5).    Petitioner was also indicted on

several underlying robbery and weapons charges related to one of those homicides. (Id. at                       ¶ 4).
Petitioner was tried and convicted of all charges of the relevant indictment in this matter, including

the homicide charges, robbery charges, and weapons offenses.                  (id.   at   ¶ 6).   Petitioner received

a life sentence on the homicide counts, to run concurrent with his prior convictions, with a thirty—

year parole disqualifier. (Ic!.). Petitioner’s non-homicide charges. however, were dismissed at

sentencing as the trial court found them barred by the relevant statcite of limitations. (Id.). The

parties agree that, because the murders were committed before the drug charges resulting in

Petitioner’s 1994 conviction, Petitioner was entitled at sentencing to 3,247 days of gap time credit,

which would have reduced Petitioner’s overall sentence had he not received a life sentence, but

would   not   have reduced any period of parole ineligibility. (Id. atl 17-19). Because Petitioner

received a life sentence, however, that gap time was of no benefit to Petitioner following his

conviction at trial.   (id.).


        Petitioner was initially represented by William Fitzsimmons, who was then a member of

the Public Defender’s Office, while this matter was prosecuted by now retired prosecutor Edward



                                                   -3
Gordon.        (id.   at ¶f 7—8). Mr. Gordon was assigned, however, to all three of Petitioner’s homicide

indictments, and tried the two that went to trial.           (id.   at   ¶ 7).           In August 2001, Mr. Fitzsimmons

left the Public Defender’s Office. and Petitioner’s case was reassigned to John McMahon, who

was then the chief trial attorney for the Essex Region of the Public Defender’s Office. (Ic!. atl] 9-

10). Mr. McMahon represented Petitioner through his trial and sentencing. (Ic!.).

          All three attorneys who testified at Petitioner’s evidentiary hearing generally agreed as to

the way the Essex County Prosecutor’s Office handled plea negotiations and offers at the time

Petitioner was tried. As Mr. Gordon explained,

                      Sometimes, not in every case[, s]ometimes depending on the
                      defense attorney, [the defense attorney] would suggest something,
                      anti if [the prosecutor] thought it was something that [the
                      prosecutor’s] supervisors could live with and the prosecutor
                      would go speak to the supervisor, the chief prosecutor, and then [the
                      prosecutor] would complete a recommendation           for [a] plea ...




                      disposition. And [the prosecutor] would have that signed           [by       ...




                      his] supervisor[.] Even if [thc proseccitor was] a director [he would
                      have] had a sLipervisor, and it would go to the deputy chief [I]n
                      homicide cases,  .   .the [district attorney] may’ have signed off on
                                               .




                      most of all of those, and then [the prosecutor] would present it
                      to the defense attorney, and he and his client       would discuss it,
                                                                                 .   .   .



                      and if the plea was accepted, [the parties] would execute the plea.

(Id. at   ¶   11).    Any plea to be proposed by the prosecutor would apparently also have to be

discussed with the victim’s family before it would be approved by the prosecutor’s office. (Id. at

¶   12). The Petitioner’s trial counsel agreed that, as the state was not “looking to negotiate itself’

anti would not “want to waste time” seeking necessary approvals unless he knew a deal would be

accepted. the state would generally not make written plea offers but instead would wait for an offer

from the defense before seeking approvals and reducing the offer to writing. (Id. at                         ¶   12—13).

The State would apparently occasionally ask the defense whether the petitioner was interested in



                                                         3
a plea to begin discussions, but generally offers began with the defrnse attorney proposing an

agreement to the state. (Id. at ¶[ 11- 13). No agreement “would ever be written up until [the

parties] actually came to an agreement, and then [the prosecutor] would write ft up, and then...

go through their chain ofcommand” lbr the necessary approvals. (Id. at ¶13). The parties agree

that, in this matter, neither the prosecutor’s nor public defender’s offices contain “any files relevant

to plea negotiations or discussions other than” a letter from the state rejecting a proposed plea

which would exculpate one of Petitioner’s co-defendants and the actual plea agreements oftwo of

Petitioner’s co-defendants. (Id. at ¶ 24). There is thus no documentary evidence of any plea

offer or agreement in the record ofthis matter.

       At the hearing in this matter, Petitioner first called his initial trial counsel, William

Fftzsimmons, to testify. As relevant to these habeas proceedings, Mr. Fitzsimmons testified that

he was initially appointed to represent Petitioner by the spring of 2001 and represented Petitioner

until he departed the public defender’s office in August 2001. (ECF No.85 at 34:23—35:95). Mr.

Fitzsimmons was then aware that Petitioner was in prison, although he did not think he would have

necessarily had Petitioner’s judgment of conviction fir his prior offenses on file. (Id. at 36:11—

19). Mr. Fitzsimmons admitted that he failed to recognize the statute of limitations issue or

discuss it with Petitioner while he represented him, and likewise admitted that he never discussed

the gap time issue with Petitioner. (Id. at 38:23-40:8). Although Mr. Fitzsimmons remembered

his dealings with Petitioner, he could not recall “ever having significant plea discussions with”

Petitioner, and did not “remember being involved in.       .   .   plea negotiations” in Petitioners case.

(Id. at 40:16—18, 43:18—21, 52:9—11). Mr. Fitzsimmons also did not recall ever receiving a plea

offer from the state, although he suggested his file, which could not be located at the time of the


                                                    4
hearing, would have had notifications had there been any plea discussions. (Id. at 40:19-41:14).

Mr. Fitzsimmons further testified on cross examination that “there would be no reason to” discuss

gap time with Petitioner unless a plea offer had been made, suggesting that the issue may not have

been discussed because no agreement had been offered. (Id. at 47:2-6). Mr. Fitzsimmons

clarified, however, that he had no recollection of any plea offer being made, but that did not

foreclose the possibility that one had been extended that he had forgotten. (IS at 56:3-13).

       Petitioner next called John McMahon, who represented Petitioner after Mr. Fitzsimmons

left the public defender’s office and throughout his trial and sentencing. (Id. at 58:13). Mr.

McMthon admitted, as had Mr. Fitzsimmons, that he failed to recognize the gap time and statute

of limitations issues prior to trial, and that he thus failed to advise Petitioner as to those issues

during the time when plea negotiations could have taken place. (See Id. at 58-92). As to a plea,

Mr. McMahon testified that he didn’t “have any recollection at all of discussing pleas.” (Id. at

95:16—18). When presented with the letter in which the state refused to discuss any plea deal in

which Petitioner exculpated one of his co-defendants, Mr. McMahon recalled Petitioner’s desire

to exculpate the co-defendant and admitted that the letter ‘refiected that there were some [plea]

negotiations,” but he still could not recall any plea offer being made. (Id. at 95:4—98:16). Mr.

McMahon acknowledged that the matter may have been more easily resolved via a plea had he

advised Petitioner of the gap time or statute of limitations issues, but he could remember no plea

offers which could have led to such a resolution.         (Id. at 98:16-22).   Mr. McMahon also

acknowledged that he could not remember the extent ofplea discussions or how long they extended

through the pre-Mal process. (See Id. at I 00).

       Petitioner also testified at the hearing.       Petitioner testified that his attorneys never


                                                   5
informed him of the gap time    or   statute of limitations issues, and that had they done so he wotild

have been inclined to plead guilty.        (id. at 1 09:23 -1 1:22).   Petitioner testified that he had

received multiple plea offers   from   the state. (Id. at 112:10, 114:19—20, 117:21--22, 119:20—22).

In the first alleged deal, Petitioner stated that Mr. McMahon told him that the state had asked if he

would be “willing to take a 15-year plea consecutive” to his prior drug crime sentences. (Id.).

Petitioner stated that he refused this deal because he was likely to serve the maximum time on his

drug sentences, and would not be able to spend an additional fifteen years in prison.               (Id.).

Petitioner further testified that had he been told that gap time would have reduced the fifteen years

to approximately half that amount of time, he would have been willing to take such a plea. (Id.

at 113:18—14:1 8). Petitioner also testified that he thereafter received a second plea offer which

would have required him to plead guilty to all three homicide indictments and receive a ten-year

sentence on each homicide, totaling thirty years, which would run concurrent to his drug sentences.

(id. at 114:19—15:5).   Petitioner testified, however, that this deal would also have required him to

plead guilty to the time barred weapons charges, which he was unwilling to do as he believed

himself innocent of those charges. (Id. at 115:7—17:8).        Petitioner then testified that a third plea

was offered, but would have required him to testify against his co-defendant, which he was also

unwilling to do.   (Id. at 117:21—19:21). Petitioner also stated that Mr. McMahon had requested

a plea offer where murder charges against his co-defendant and weapon charges against himself

would be dropped, which apparently failed to gain prosecutorial approval.             (Ic!. at 119:1—13).

Petitioner then stated that the state reoffered the first two plea deals again, and he again refused

for the same reasons as he had done previously      —   he was unwilling to plead to weapons offenses

and was not willing to take a consecutive fifteen-year sentence. (Id. at 11 9:23—20:2).        Petitioner



                                                        6
did eventually take five-year pica on      one of     his two other homicide indictments after he was

convicted of all charges at trial. (Id. at 1 20:3—-5). Petitioner testiliecl that the last of the three

indictments was tried, and Petitionet “won” that case and was acquitted of those charges. (Ic!. at

121 :6—10). Although Petitioner stated that the thirty—year concurrent plea would have required

that he plead guilty to some of the weapons charges, Petitioner provided no further details as to

which charges he would have had to plead guilty to in order to take these alleged pleas. (See

general/v Id. at 111—22).      Petitioner further testified that he brought these issues to his post-

conviction relief (“PCR”) counsel’s attention, but his PCR counsel refused to raise them. (Id. at

124:2—25:25).     Petitioner also testified at length as to his belief that PCR counsel failed to

adequately represent him or raise his claims. (See genercith Id. at 124—38).

        The final witness at t he evidentiary hearing in this matter was Edward Gordon, the retired

prosecutor who represented the state in Petitioner’s criminal matter.             (Id. at 160:1 7).   After

describing the prosecutor’s office’s plea procedure as outlined above, Mr. Gordon testified that he

did not recall ever making a plea offer to Petitioner, nor any real discussion of a Plea with

Petitioner’s trial attorney.   (id. at 162:1—63:9).     Mr. Gordon admitted that there had been “some

conversation” regarding Petitioner’s potential interest in a plea in which he exculpated a co

defendant, that Mr. Gordon had rejected, but stated that he could remember no serious discussion

of a plea that Mr. Gordon considered actual negotiation. (Id. at 165:5—6).              Mr. Gordon then

stated that his goal in prosecuting Petitioner was ensuring that “the net restLlt” was Petitioner’s

further “incarceration for the homicide” charges.            (Id. at 164:8—15).     I—Ic clarified that he

“wouldn’t have” considered any plea which was to run concurrent with the drug conviction

sentence Petitioner was already serving. (Id.     at   165:17—20).



                                                        7
       On cross examination, Mr. Gordon reiterated that he had          “no   recollection of ever offering

any plea.”   (id.    at 167:25).   When Petitioner’s habeas counsel sciggesteci this meant Mr. Gordon

couldn’t remember one way or the other whether a plea was offered, Mr. Gordon refuted that

assertion. and again asserted that he remembered no plea offer being given, and thus to the extent

he could recall there was no plea offer.        (id.   at 168: 1—12). When asked whether the fact that

Petitioner’s was a cold case would have suggested that he should offer a plea, IVIr. Gordon refuted

that assertion, stating that he was “comfortable with [his] proofs.”             (Ic!. at 174:19—23).   Mr.

Gordon explained that he had no interest in a plea deal because he already had witnesses who had

already been given guilty pleas inciLiding “the shooter, the actual shooter [who] told detectives

 about this incident,” and the guy who dug the hole across the street. who was told that he was

digging a hole for a bond.” (LU. at 174:19—75:10).

                                          II.     DISCUSSION

A.   Legal Standard

       As this Court has previously determined, (ECF No. 72 at          ¶ 6),   Petitioner’s current claims

are procedurally defaulted because they were not raised in the state courts. See Cord/ceo, 673 F.

App’x at 257.       He would therefore only he able to obtain relief in this Court based on those claims

if he can establish that his claims meet one of the exceptions which would permit this Court to

hear such a claim. Id.       In this case, Petitioner argues that his claims should not be barred by his

procedural default because those claims were not raised due to ineffective assistance of post-

conviction relief counsel. SeeMctriinezv. Ri’an, 566 U.S. 1,9(2012); Trevino v. Thcdcr, 569 U.S.

413, 429 (2013).       Under the Aictrtine: standard, a petitioner establishes cause and actctal prejudice

sufficient to overcome his proccdciral default where he can show that “his underlying ineffective—



                                                         8
assistance-of-trial-counsel claim has some merit and that his state post-conviction counsel’s

performance fell below an objective standard of reasonableness.” Workman           i   Superintendent

Albion SC!, 908 F.3d 896, 906 (3d Cfr. 2018). A petitioner will generally meet this standard

where he shows that he had a potentially meritorious ineffective assistance of counsel claim which

his post-conviction relief attorney ignored or failed to recognize while pursuing weaker claims.

Id. Where a petitioner shows sufficient cause and prejudice to overcome his procedural default

in the state courts, a court sifting in habeas review will decide his claim “de novo because the state

court did not consider the claim on the merits.” Id. at 908 (quoting Bey v. Superintendent Greene

SC!, 856 F.3d 230,236 (3d Cir. 2017)). Because Petitioner’s current claims, if proven, would be

“substantial” claims of ineffective assistance of trial counsel, and as the parties have presented

little evidence to suggest that Petitioner’s PCR counsel provided objectively reasonable

performance, this Court assumes for the sake of this opinion that Petitioner’s claims meet the

requirements of Martinez and addresses Petitioner’s plea-related claims de novo. Id.

B. Credibility Findings

       Having held an evidentiary hearing in this matter and having had the opportunity to observe

the demeanor and testimony of the witnesses at that hearing, this Court makes the following

credibility determinations. This Court finds the testimony of Petitioner’s trial attorneys, John

McMahon and William Pitzsimmons generally credible. Both attorneys candidly admitted their

failure to recognize and discuss with Petitioner certain issues—specifically gap time and the statute

of limitations for Petitioner’s non-homicide charges—prior to trial. Both attorneys also were

forthcoming in their admission that while they would have expected that plea negotiations would

have occurred in this case, neither attorney could recall any specific plea deal being offered and


                                                   9
thus could not say one way or another that a plea offer was or was not made. This Court thus

finds both attorneys’ testimony credible.

        This Court also finds highly credible the testimony of retired prosecutor Edward Gordon.

Mr. Gordon was forthright and responsive to questioning and admitted that he did not have a

complete recollection of Petitioner’s prosecution after the passage of many yeai-s.      This Court

specifically ciedits Mr. Gordon’s testimony that: (1) he did not recall ever offering a plea deal to

Petitioner; (2) he was comfortable with the proofs against Petitioner and thus had little impetus to

offer a plea deal; and (3) he admitted that some discussion of a plea deal may have occurred, but

that he could never recall reaching a point where an actual plea offer was contemplated or made.

This Court thus finds Mr. Gordon’s testimony highly credible, and to the extent that        it   conflicts

with Petitioner’s testimony, credits Mr. Gordon’s testimony over that of Petitioner.

       Turning to Petitioner, this Court found Petitioner’s testimony as to his lawyer’s failure to

advise him as to gap time and the statute of limitations issues credible as that testimony is well

supported by both his former attorney’s testimony and the record.     This Court found Petitioner’s

testimony as to plea negotiations, however, less credible than that of Mr. Gordon or Petitioner’s

former attorneys, none of whom could recall any of the proposed pleas Petitioner claims were

offered. This Court specifically foctnd Petitioner to lack credibility in his testimony regarding the

alleged plea deals. Although Petitioner was largely responsive to questioning, his demeanor on

cross-examination as to the alleged deals was considerably more combative and less forthcoming

than his testimony as to the importance of the gap time or statute of limitations issues on direct

examination. That Petitioner did not assert his statute of limitations related plea claim    Ltntil   afier

the remand by the Third Circuit further raised questions about whether any deal involving the time



                                                  10
barred weapons charges was ever offered, and this Court specifically finds that Petitioner’s

testimony on that issue at the hearing lacked sufficient credibility to establish that any such plea

offer was ever extended by the State. Ultimately, given his demeanor and responses to the

questions posed, this Court finds Petitioner the least credible of the witnesscs presented and

discounts Ms testimony accordingly to the extent it conflicts with that ofthe other three witnesses.

C. Petitioner’s Ineffective Assistance of Plea Counsel Claims

        In Ms current claims, Petitioner alleges that Ms trial attorneys proved ineffective in advising

Mm in regards to several alleged plea agreements by either failing to inform Mm that he may have

been entitled to nearly nine years of gap time credit or by failing to advise Mm that certain non-

homicide charges on which he had been indicted were time barred, and that he therefore turned

down plea agreements to wMch he otherwise would have agreed. “The [Supreme] Court has

[]emphasized that ‘[d]efendants have a Sixth Amendment right to counsel, a right that extends to

the plea-bargaining process.” United Stales i Bid, 795 F.3d 363,366-67 (3d Cir. 2015) (quoting

Lqfler v. Cooper, 566 U.S. 156, 162(2012)). This right requires counsel to provide a defrndant

with “enough information to make a reasonably informed decision whether to accept a plea offer,”

wfflch generally requires a discussion of comparative sentencing exposure.               Id. (internal

quotations and citations omitted). Although a criminal defendant is entitled to adequate advice of

counsel as to any offered plea, defendants “have no right to be offered a plea,” nor a federally

guaranteed right to a judge accepting any plea deal. Lqfler, 566 U.S. at 168 (quoting Missouri it

Frye, 566 U.S. 134, 148 (2012)).

       Where a petitioner can show that counsel failed to adequately advise Mm as to a proposed

plea agreement, he will still not be entitled to relief unless he can show that he was prejudiced by


                                                   11
that failing,   This requires a petitioner to show that “there is a reasonable probability that, bctt for

counsel’s unprofessional errors, the result of the proceeding would have been different         .   .   .   [which

i]n the context of pleas [requires] a [petitioner] show the outcome of the plea process would have

been different with competent advice.”           id.   at 163.   A petitioner will therefore succeed in

establishing prejudice where he shows that a plea agreement was offered, that he would have

accepted the proposed plea agreement absent counsel’s deficient advice, that the deal in question

would not have been withdrawn by the Government, and that the sentence received pursuant to the

offered plea would have been less severe than the result of his trial. Id. at 164.

        Because Petitioner’s trial attorneys admitted that they failed to discuss the gap time and

statute of limitations issues with Petitioner prior to trial, because Petitioner’s trial     attorneys        also

acknowledged that they should have recognized those          issues   during the plea negotiation stage and

discussed them with Petitioner, and because Petitioner has alleged that he would have accepted the

alleged pleas had these    issues   been discussed, the testimony at the hearing held in this matter is

more than sufficient to establish that Petitioner’s trial attorneys provided him with deficient

performance, provided that Petitioner can establish that there was a plea agreement for them to

discuss with him. As both of Petitioner’s attorneys testified, Petitioner was clearly entitled to a

significant quantity of gap time which could have reduced any over-all sentence of less than life

imprisonment. information which surely would have been vital to any decision to accept or reject

an offered plea deal.    Likewise, that some of the charged counts—including the weapons charges

of which   Petitioner contends      he was innocent—surely was information that would have been

important to Petitioner in choosing whether to accept a plea deal had one been offered.                 Thus, if

Petitioner could establish the   existence of   an offered plea deal, the testimony at the hearing held



                                                        12
in this matter would clearly establish deficient performance.

        Because Petitioner’s uncontested testimony at the hearing suggests that Petitioner would

have taken any of the deals he alleges he was offered had he been properly advised as to the gap

time and statute of limitations issues, Petitioner’s entitlement to relief relies entirely on his ability

to establish that there was in fact an offered plea agreement, rather than mere discussions. See

Lafler, 566 U.S. at 163—64. The record of this matter contains no documentary evidence of an

offered plea agreement; instead, the only documentary evidence related to plea discussions

between the prosecutor and Petitioner is a letter from the prosecutor which specifically rejects a

plea proposal made by Petitioner’s counsel prior to trial. (See Joint Stipulated Findings of Fact,

ECF No. 28 at ¶ 24; see also ECF No. 59-8). Instead, the record contains only one source of

information which suggests that any actual plea offer, as opposed to mere negotiations, was ever

extended—Petitioner’s own testimony. Neither of Petitioner’s trial attorneys could recall a plea

offer being extended by the prosecutor’s office, and the assigned prosecutor credibly testified that

he could recall no “serious discussion concerning a plea,” that he had “no recollection of making

a plea offer,” and was not inclined to seek a plea as he was “comfortable with [his] prooA” in light

of the multiple witnesses against Petitioner whose testimony had already been secured, including

“the actual shooter.” (ECF No. 85 at 168, 172, 174—75).

       Although this Court does not doubt that Petitioner and his counsel may have discussed the

potential fir a plea agreement, and may even have discussed their with to seek deals which could

have included terms such as a fifteen year sentence or three ten year terms to run concurrent with

his prior sentence, this Court finds Petitioner’s assertion that any such plea deal was ever offered

by the State lacking in credibility. Petitioner has failed to present sufficient credible evidence in


                                                    13
support of his assertion that a plea deal was offered by the state, and this Court finds that what

evidence has been presentecl———including the letter in the record and the testimony of the three

attorneys at the hearing in this matter—supports a contrary conclusion. Based on the evidence in

the record, and this Court’s credibility deteiminations as outlined above, Petitioner has failed to

show that an actual plea offer was ever extended to him by the state.          Petitioner has therefore

failed to meet his burden of showing that there was a plea deal which was offered by the state, and

thus cannot show that there was an available deal he would have taken had his trial counsel more

adequately advised him to the gap time and statute of limitations issues. Petitioner thus cannot

establish Strickicind prejudice, and his plea-related ineffective assistance of counsel claims must

fail in light of this Court’s credibility findings. See La/lee, 566 U.S.      at   163—64.   Petitioner is

therefore not entitled to habeas relief as to his remaining ineffective assistance of plea counsel

claims.

          In so concluding, this Court does not wish to diminish the failures of trial counsel in this

matter. Their failure to advise Petitioner as to two important issues——Petitioner’s entitlement to

gap time credit and the fact that the non-homicide charges Petitioner faced were time barred——is

considerable, and this    opinion   should not be read to excuse or condone those failings. Cocinsel’s

deficient performance alone, however, is not sufficient to warrant habeas relief, only with a

showing    of prejudice   could Petitioner prevail, and it is there that his claims stumble. Ultimately,

Petitioner’s claims fail solely because the evidence presented viewed in light of this Court’s

credibility findings did not convince this Court that any plea offer was actually extended to

Petitioner, and as Petitioner has no right to be offered a plea deal, he cannot show the required

Strickland prejudice. See La/lee, 566 U.S. at 16$ (stating that where “no plea offer is made” the



                                                      14
“issue [of ineffective assistance of counsel in advising a petitioner as to a plea] simply does not

arise”). Indeed, any non-plea related prejudice as to the gap time issue was essentially erased by

Petitioner’s life sentence—as the parties agree gap time cannot reduce a life sentence-—-and any

non—plea related prejudice as to the statute of limitations issues was essentially diffused when the

time barred charges were dismissed at Petitioner’s sentencing. As stated above, Petitioner has

failed to show that there was a plea offer extended to him, and the evidence presented instead leads

this Court to conclude that no such offer was extended.       Petitioner therefore cannot establish that

he was prejudiced by the failings of counsel in this matter, and it is for that reason that his claims

must fail.

                          111.    CERTIFiCATE OF APPEALABILITY

        A etitioner may not appeal from a final order in a habeas proceeding where that

petitioner’s detention arises out of a state court proceeding unless he has “made a substantial

showing of the denial of a constitutional right.” 2$ U.S.C. §2253(c). “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree with the district court’s resolution

of his constitutional claims or that jurists could conclude that the issues presented here are adequate

to deserve encouragement to proceed fctrther.” Miller-El v Cockrell, 537 U.S. 322, 327 (2003).

In light of this Cocn-t’s credibility determinations and the lack of credible evidence of a plea offer

having been made in this case, Petitioner’s ineffective assistance of plea counsel claims are without

merit and Petitioner has therefore failed to make a substantial showing of the denial of a

constitutional right.   Petitioner is therefore denied a certificate of appealability.

                                        IV.     CONCLUSION

        For the reasons set forth above. Petitioner’s remaining ineffective assistance of plea



                                                     15
                  _____,2019.




counsel claims are denied, and Petitioner is denied a certificate of appealability.   An appropriate

Order follows this   Opinion.




Dated: February




                                                    911ief Judge, United States District Court




                                                  16
